EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICERPURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Sothebys on Form 10-K for the period ended December31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), I,William F. Ruprecht, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes- Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/ William F. Ruprecht William F. RuprechtPresident andChief Executive OfficerSothebysFebruary 26, 2009
